Name: Council Regulation (EC) No 1987/2001 of 8 October 2001 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R1987Council Regulation (EC) No 1987/2001 of 8 October 2001 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice Official Journal L 271 , 12/10/2001 P. 0005 - 0005Council Regulation (EC) No 1987/2001of 8 October 2001amending Regulation (EC) No 3072/95 on the common organisation of the market in riceTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),Whereas:(1) The final subparagraph of Article 6(3) of Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(4) lays down that compensatory payments are to be paid between 16 October and 31 December following the beginning of the current marketing year.(2) Article 8(1) of Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(5) lays down that payments are to be made between 16 November and 31 January.(3) Article 6(10) of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(6) provides for a single application for area aid.(4) Article 7 of Regulation (EEC) No 3508/92 lays down that the integrated control system covers all aid applications submitted. In order to simplify the administration of payments by the Member States, the payment periods for area aid should be aligned,HAS ADOPTED THIS REGULATION:Article 1In the final subparagraph of Article 6(3) of Regulation (EC) No 3072/95, the dates "16 October" and "31 December" shall be replaced by "16 November" and "31 January" respectively.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 October 2001.For the CouncilThe PresidentL. Onkelinx(1) OJ C 213 E, 31.7.2001, p. 248.(2) Opinion delivered on 2 October 2001 (not yet published in the Official Journal).(3) Opinion delivered on 12 September 2001 (not yet published in the Official Journal).(4) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Regulation (EC) No 1667/2000 (OJ L 193, 29.7.2000, p. 3).(5) OJ L 160, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1672/2000 (OJ L 193, 29.7.2000, p. 13).(6) OJ L 355, 5.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1593/2000 (OJ L 182, 21.7.2000, p. 11).